

116 HR 8841 IH: Internal Control Disclosure Improvement Act of 2020
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8841IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. Sherman (for himself and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require that certain issuers make disclosures regarding general ledger accounts reconciliation, and for other purposes.1.Short titleThis Act may be cited as the Internal Control Disclosure Improvement Act of 2020. 2.General ledger accounts reconciliationSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)General ledger accounts reconciliation(1)In generalEach covered issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report whether such covered issuer has, at the time of such report, completed a general ledger accounts reconciliation for the most recent fiscal quarter and most recent fiscal year, respectively. (2)Covered issuer definedFor purposes of this subsection, the term covered issuer means an issuer with respect to which a civil or criminal penalty has been imposed under the securities laws by reason of the internal control over financial reporting of such issuer related to the failure of such issuer to reconcile general ledger accounts..